                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

           Brice C. Moore,             )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )              1:19-cv-00201-FDW
                                       )
                 vs.                   )
                                       )
            H. Corpening               )
             D. Watkins                )
           FNU Williams                )
            FNU Morgan                 )
             FNU Curtis                )
          Thomas Hamilton              )
              FNU Lee                  )
            FNU Nanny                  )
            FNU Lyons,                 )
             Defendants.               )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s August 20, 2019 Order.

                                               August 20, 2019
